Appeal from a final order of the Children’s Court of Delaware county, made on May 22, 1939, and entered in the office of the clerk of the court on the same day, adjudging the appellant to be the father of Robert Brady, a child born out of wedlock to Edith Brady. There was ample direct evidence to sustain the finding of the court below that the appellant is the father of the child and the appellant himself failed to take the witness stand to deny it. There was proof that in the presence of the court, appellant *827admitted that he might be the father of the child but would like a blood test to make sure. A blood test was had but the physician who gave it testified that it did not prove or disprove the possible parentage and that no decision could be made on the basis of the test. In fact, the blood test was negative as to the mother also. Order unanimously affirmed, with costs. Present •—■ Hill, P. J., Bliss, Heffernan, Sehenck and Poster, JJ.